80693: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-29877: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80693


Short Caption:MITCHELL VS. NYPECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A740689Classification:Civil Appeal - General - Other


Disqualifications:SilverCase Status:Disposition Filed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:03/09/2020 / Haire, PaulSP Status:Completed


Oral Argument:08/01/2022 at 2:00 PMOral Argument Location:Carson City


Submission Date:08/01/2022How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantAquarius Owner, LLCE. Brent Bryson
							(E. Brent Bryson, P.C.)
						H. Stan Johnson
							(Cohen Johnson, LLC)
						Kevin M. Johnson
							(Cohen Johnson, LLC)
						


AppellantDavid J. MitchellE. Brent Bryson
							(E. Brent Bryson, P.C.)
						H. Stan Johnson
							(Cohen Johnson, LLC)
						Kevin M. Johnson
							(Cohen Johnson, LLC)
						


AppellantLas Vegas Land Partners, LLCE. Brent Bryson
							(E. Brent Bryson, P.C.)
						H. Stan Johnson
							(Cohen Johnson, LLC)
						Kevin M. Johnson
							(Cohen Johnson, LLC)
						


AppellantLeah Property, LLCE. Brent Bryson
							(E. Brent Bryson, P.C.)
						H. Stan Johnson
							(Cohen Johnson, LLC)
						Kevin M. Johnson
							(Cohen Johnson, LLC)
						


AppellantLive Works TIC Successor, LLCE. Brent Bryson
							(E. Brent Bryson, P.C.)
						H. Stan Johnson
							(Cohen Johnson, LLC)
						Kevin M. Johnson
							(Cohen Johnson, LLC)
						


AppellantLVLP Holdings, LLCE. Brent Bryson
							(E. Brent Bryson, P.C.)
						H. Stan Johnson
							(Cohen Johnson, LLC)
						Kevin M. Johnson
							(Cohen Johnson, LLC)
						


AppellantMeyer Property Ltd.E. Brent Bryson
							(E. Brent Bryson, P.C.)
						H. Stan Johnson
							(Cohen Johnson, LLC)
						Kevin M. Johnson
							(Cohen Johnson, LLC)
						


AppellantWink One, LLCE. Brent Bryson
							(E. Brent Bryson, P.C.)
						H. Stan Johnson
							(Cohen Johnson, LLC)
						Kevin M. Johnson
							(Cohen Johnson, LLC)
						


AppellantZoe Property, LLCE. Brent Bryson
							(E. Brent Bryson, P.C.)
						H. Stan Johnson
							(Cohen Johnson, LLC)
						Kevin M. Johnson
							(Cohen Johnson, LLC)
						


RespondentRevenue Plus, LLCJohn W. Muije
							(John W. Muije & Associates)
						


RespondentRussell L. NypeJohn W. Muije
							(John W. Muije & Associates)
						


RespondentShelley D. KrohnJohn W. Muije
							(John W. Muije & Associates)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


10/18/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


02/27/2020Filing FeeFiling Fee due for Appeal. (Appellants Liberman and Casino Coolidge)(SC)


02/27/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Appellants Liberman and Casino Coolidge) (SC)20-08006




02/27/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-08009




03/02/2020Filing FeeFiling Fee due for Appeal. (Appellants, Mitchell Defendants) (SC)


03/02/2020Notice of Appeal DocumentsFiled Notice of Appeal. (Appellants, Mitchell Defendants) (SC)20-08236




03/02/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (Appellants, Mitchell Defendants) (SC)20-08241




03/02/2020Filing FeeFiling Fee Paid. $250.00 from Jerome L. Blut, Chartered.  Check no. 7327. (Appellants Liberman and Casino Coolidge) (SC)


03/05/2020Filing FeeFiling Fee Paid. $250.00 from Cohen-Johnson.  Check no. 6091. (Appellants, Mitchell Defendants) (SC)


03/05/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statements mailed to counsel for appellants - due: 21 days. (SC)20-08899




03/09/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Paul M. Haire. (SC)20-09214




03/26/2020Docketing StatementFiled Docketing Statement Civil Appeals (REJECTED PER NOTICE ISSUED 03/26/20). (SC)


03/26/2020Notice/OutgoingIssued Notice of Deficient Docketing Statement. Corrected docketing statement due: 5 days.20-11689




03/26/2020Docketing StatementFiled Docketing Statement Civil Appeals. (SC)20-11726




03/31/2020Docketing StatementFiled Appellants' Docketing Statement Civil Appeals. (SC).20-12287




03/31/2020Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for June 15, 2020, at 9:30 AM. (SC)20-12344




06/04/2020Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued. (SC)


06/04/2020Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: July 22, 2020, at 11:30 AM. (SC)20-21101




07/23/2020Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: August 14, 2020, at 1:00 PM (SC)20-26952




08/07/2020Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: August 27, 2020 at 9:00 am. (SC).20-29206




08/31/2020Settlement Program ReportFiled Interim Settlement Program Report. The settlement process is continued to the following date: September 11, 2020, at 12:00 PM. (SC)20-32044




09/13/2020Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)20-33674




09/16/2020Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix.  (SC)20-34003




09/30/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 12/30/19, 12/31/19, 1/2/20, 1/3/20, 1/6/20, 1/7/20, 2/24/20. To Court Reporter: Jill Hawkins. (SC)20-35924




10/02/2020Order/ProceduralFiled Order to Show Cause.  Appellants' Responses due:  30 days.  Respondents may file any reply within 14 days from the date that appellants' responses are served.  Briefing is suspended.  (SC)20-36330




11/02/2020MotionFiled Appellants' Response to Order to Show Cause. (SC)20-39875




11/05/2020Order/ProceduralFiled Order Reinstating Briefing. We conclude that this appeal may proceed, and we reinstate the briefing schedule.  Appellant shall have 60 days from the date of this order to file the opening brief and appendix.  Thereafter, briefing shall proceed in accordance with NRAP 31(a)(1).20-40308




12/29/2020MotionFiled Stipulation for Extension of Time to File Opening Briefs. (SC)20-46840




01/07/2021Order/ProceduralFiled Order Approving Stipulation and to File Documents.  David J. Mitchell; Las Vegas Land Partners, LLC; Meyer Property Ltd.; Zoe Property, LLC; Leah Property, LLC; Wink One, LLC; Aquarius Owner, LLC; LVLP Holdings, LLC; and Live Works Tic Successor, LLC shall have until February 3, 2021, to file and serve their opening brief and appendix.  Appellants Barnet Liberman and Casino Coolidge, LLC  shall have 14 days from the date of this order to file and serve their opening brief and appendix.  Respondents shall have 30 days from service of the last-filed opening brief to file and serve the answering brief.  fn1[Counsel for Mitchell shall have 7 days from the date of this order to inform this court, in writing, whether he still represents Liberman Holdings, LLC, and whether it was inadvertently omitted from the stipulation for an extension of time.]  (SC)21-00385




01/14/2021Notice/IncomingFiled Appellants' Clarification Pursuant to January 7, 2021 Order of this Court (David J. Mitchell, Las Vegas Land Partners, LLC, Meyer Property, Ltd., Zoe Property, LLC, Leah Property, LLC, Wink One, LLC, Aquarius Owner, LLC, LVLP Holdings, LLC, and Live Works Tic Successor, LLC). (SC)21-01307




01/22/2021Order/ProceduralFiled Order. The clerk shall remove James L. Edwards, Kevin M. Johnson, H. Stan Johnson, and Cohen Johnson Parker Edwards as counsel of record for Liberman Holdings, LLC. Liberman Holdings shall have 21 days from the date of this order to retain counsel and cause counsel to enter an appearance in this appeal. Failure of Liberman Holdings to retain new counsel will result in the dismissal of its appeal. (SC)21-02054




01/29/2021Notice/IncomingFiled Respondents' Notice of Clarification. (SC)21-02809




01/29/2021TranscriptFiled Notice from Court Reporter. Jill Hawkins stating that the requested transcripts were delivered.  Dates of transcripts: 12/30/19, 12/31/19, 01/02/20, 01/03/20, 01/06/20, 01/07/20 and 02/24/20. (SC)21-02823




02/02/2021MotionFiled Appellants' Motion for Extension of Time to File Opening Brief (First Request). (SC)21-03261




02/03/2021MotionFiled Respondents' Response to February 2, 2021, Motion for Extension of Time to File Opening Brief. (SC)21-03323




02/26/2021Order/ProceduralFiled Order Partially Dismissing Appeal and Granting Motion.  The clerk of this court is directed to remove Liberman Holdings, LLC, as an appellant in this appeal.  As Casino Coolidge, LLC, and Barnet Liberman have not filed the opening brief, nor otherwise communicated with this court, their appeal is dismissed.  The clerk of this court shall amend the caption to conform to the caption on this order.  Appellants shall have until March 19, 2021, to file and serve the opening brief and appendix.  (SC)21-05829




03/18/2021MotionFiled Appellants' Motion to File Appendix Volumes XXI to XXIX Under Seal. (SC)21-07886




03/18/2021BriefFiled Mitchell Appellants' Opening Brief. (SC)21-07895




03/18/2021AppendixFiled Appendix to Opening Brief - Volume I.  (SC)21-07910




03/18/2021AppendixFiled Appendix to Opening Brief - Volume II.  (SC)21-07911




03/18/2021AppendixFiled Appendix to Opening Brief - Volume III.  (SC)21-07912




03/18/2021AppendixFiled Appendix to Opening Brief - Volume IV.  (SC)21-07913




03/18/2021AppendixFiled Appendix to Opening Brief - Volume V.  (SC)21-07914




03/19/2021AppendixFiled Appendix to Opening Brief - Volume VI.  (SC)21-07934




03/19/2021AppendixFiled Appendix to Opening Brief - Volume VII.  (SC)21-07935




03/19/2021AppendixFiled Appendix to Opening Brief - Volume VIII.  (SC)21-07936




03/19/2021AppendixFiled Appendix to Opening Brief - Volume X.  (SC)21-07937




03/19/2021AppendixFiled Appendix to Opening Brief - Volume IX.  (SC)21-07952




03/19/2021AppendixFiled Appendix to Opening Brief - Volume XI.  (SC)21-07938




03/19/2021AppendixFiled Appendix to Opening Brief - Volume XII.  (SC)21-07939




03/19/2021AppendixFiled Appendix to Opening Brief - Volume XIII.  (SC)21-07940




03/19/2021AppendixFiled Appendix to Opening Brief - Volume XIV.  (SC)21-07941




03/19/2021AppendixFiled Appendix to Opening Brief - Volume XV.  (SC)21-07942




03/19/2021AppendixFiled Appendix to Opening Brief - Volume XVI.  (SC)21-07943




03/19/2021AppendixFiled Appendix to Opening Brief - Volume XVII.  (SC)21-07944




03/19/2021AppendixFiled Appendix to Opening Brief - Volume XVIII.  (SC)21-07945




03/19/2021AppendixFiled Appendix to Opening Brief - Volume XIX.  (SC)21-07946




03/19/2021AppendixFiled Appendix to Opening Brief - Volume XX.  (SC)21-07947




04/19/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's answering brief due: May 3, 2021. (SC)21-11171




04/30/2021MotionFiled Respondents' Motion for Extension of Time to File Answering Brief (Second Request). (SC)21-12507




05/06/2021Order/ProceduralFiled Order. Respondents Russell L. Nype and Revenue Plus, LLC, have filed a motion requesting a second extension of time to file the answering brief. The motion is granted to the following extent.  The parties shall have until July 2, 2021, to file and serve either a motion or stipulation to dismiss the appeal or respondents shall file the answering brief. Appellants have filed an unopposed motion to file volumes 21-29 of the appendix under seal on the ground that the volumes contain confidential documents ordered sealed by the district court. The motion is granted. The clerk of this court shall file under seal volumes 21 through 29, received on March 22, 2021. fn1 [This court's docket reflects that counsel for Nype and Revenue Plus also represents respondent Shelley D. Krohn in this appeal.  However, the instant motion does not appear to be filed on Krohn's behalf.  Accordingly, counsel shall have 7 days from the date of this order to notify this court in writing if he represents Krohn in this appeal, and if the motion was meant to be filed on her behalf.] (SC)21-13017




05/07/2021AppendixFiled Appendix to Opening Brief Volumes XXI to XXIX (SEALED). (SC)


05/07/2021Notice/IncomingFiled Respondents' Notice of Clarification Regarding Respondent Shelley Krohn, U.S. Bankruptcy Trustee for LVLP.  (SC)21-13147




05/12/2021Order/ProceduralFiled Order.  In response to this court's order entered on May 6, 2021, counsel for respondents has confirmed that he does represent respondent Shelley D. Krohn and that the motion for an extension of time to file the answering brief was intended to be filed on behalf of Krohn as well as the other respondents. Accordingly, the schedule set forth in this court's May 6, 2021, order applies with equal force to respondent Krohn.   (SC)21-13585




06/09/2021MotionFiled Joint Motion for Extension of Time to File Answering Brief (Third Request). (SC)21-16493




06/11/2021Order/ProceduralFiled Order Granting Motion. Motion or stipulation to dismiss this appeal or answering brief due: August 31, 2021. (SC)21-16869




08/12/2021MotionFiled Joint Motion for Extension of Time to File Answering Brief (Fourth Request). (SC)21-23487




08/23/2021Order/ProceduralFiled Order Granting Motion.  The parties shall have until September 28, 2021, to file and serve a motion or stipulation to dismiss this appeal or, within the same time period, respondents shall file the answering brief.  (SC)21-24472




09/28/2021MotionFiled Respondents' Motion for Extension of Time to File Answering Brief (Fifth Request). (SC)21-27900




10/06/2021AppendixFiled Errata to Appellants' Appendix - Volume II of XXIX.21-28688




10/18/2021Order/ProceduralFiled Order Granting Motion. Respondents have filed a motion for a fifth extension of time to file the answering brief. The parties shall have until October 28, 2021, to file and serve a motion or stipulation to dismiss this appeal or, within the same time period, respondents shall file the answering brief. (SC)21-29807




10/28/2021MotionFiled Respondents' Motion to File Appendix Vols. 49-65 Under Seal. (SC)21-31205




10/28/2021AppendixFiled Respondents' Appendix to Answering Brief. Vols. 1-2. (SC)21-31207




10/28/2021AppendixFiled Respondents' Appendix to Answering Brief. Vols. 3-4. (SC)21-31208




10/28/2021AppendixFiled Respondents' Appendix to Answering Brief. Vols. 6-8. (SC)21-31215




10/28/2021AppendixFiled Respondents' Appendix to Answering Brief. Vols. 8-15. (SC)21-31217




10/28/2021AppendixFiled Respondents' Appendix to Answering Brief. Vol. 5. (SC)21-31218




10/28/2021AppendixFiled Respondents' Appendix to Answering Brief. Vols. 16-21. (SC)21-31219




10/28/2021AppendixFiled Respondents' Appendix to Answering Brief. Vols. 22-23. (SC)21-31220




10/28/2021AppendixFiled Respondents' Appendix to Answering Brief. Vols. 24-36. (SC)21-31221




10/28/2021AppendixFiled Respondents' Appendix to Answering Brief. Vols. 37-39. (SC)21-31222




10/28/2021AppendixFiled Respondents' Appendix to Answering Brief. Vols. 40-43. (SC)21-31223




10/28/2021AppendixFiled Respondents' Appendix to Answering Brief. Vols. 44-47. (SC)21-31224




10/28/2021AppendixFiled Respondents' Appendix to Answering Brief. Vol. 48. (SC)21-31225




10/28/2021BriefFiled Respondents' Answering Brief. (SC)21-31227




11/05/2021Order/ProceduralFiled Order Granting Motion.  The clerk of this court shall file "Respondents' Appendix to Answering Brief. Vols. 49-65," received on November 2, 2021, under seal.  (SC)21-31842




11/05/2021AppendixFiled Respondents' Appendix to Answering Brief. Vols. 49-65 (SEALED).  (FILED UNDER SEAL PER ORDER 11/5/21).   (SC)


11/29/2021MotionFiled Motion for Extension of Time to File Reply Brief (First Request). (SC)21-33992




12/16/2021Order/ProceduralFiled Order Granting Motion.  Appellant shall have until February 28, 2022, to file and serve the reply brief.  (SC)21-35892




02/28/2022BriefFiled Appellants' Reply Brief. (SC)22-06476




03/01/2022Case Status UpdateBriefing Completed/To Screening. (SC)


06/21/2022Order/ProceduralFiled Order Scheduling Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter. Accordingly, this matter is scheduled for oral argument on August 1, 2022, at 2:00 p.m. in Carson City. Argument shall be limited to 30 minutes. (SC)22-19556




07/18/2022Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)22-22542




07/26/2022Order/ProceduralFiled Notice of Voluntary Recusal.  I (Justice Abbi Silver) believe my impartiality might reasonably questioned because of counsel John Muije's representation of my spouse in a similar but unrelated matter.  Accordingly, I have decided to recuse myself voluntarily.  (SC)22-23394




07/26/2022OtherJustice Abbi Silver disqualified from participation in this matter. Disqualification Reason: Voluntary Recusal


07/27/2022Notice/IncomingFiled Appellants' Notice of Appearance of Counsel for E. Brent Bryson. (SC)22-23645




07/28/2022Order/ProceduralFiled Order. Pursuant to the notice of appearance filed July 27, 2022, the clerk of this court shall add attorney E. Brent Bryson of E. Brent Bryson, Ltd., to the docket as co-counsel for appellants. fn1 [Counsel states he is also appearing on behalf of Liberman Holdings, LLC.  Liberman Holdings was removed as an appellant on February 26, 2021.] (SC)22-23802




08/01/2022Case Status UpdateOral argument held this day. Case submitted for decision. Before the Court En Banc. (SC).


09/23/2022Order/DispositionalFiled Order Affirming in Part, Vacating in part, and Remanding. "ORDER the judgement of the district court AFFIRMED IN PART AND VACATED INB PART AND REMAND this matter to the district court for further proceedings consistent with this order." fn7 [The Honorable Abbi Silver, Justice, voluntarily recused herself from participation in the decision of this matter.] EN BANC. (SC)22-29877





Combined Case View